GLICKMAN, Associate Judge,
concurring in part and dissenting in part:
I would affirm appellant’s convictions for obstruction of justice and conspiracy to obstruct justice. In my view, the jury had sufficient evidence to find beyond a reasonable doubt that appellant possessed the necessary intent to prevent Keith West, Jr. (‘West”) from testifying truthfully at his murder trial. In a telephone conversation recorded on June 25, 2009, appellant and his father worried that West, whom they referred to as “Shorty,” would be returning to testify against appellant at his then upcoming trial. Thereafter, in a conversation recorded on July 4 (two days before the scheduled start of the trial), appellant asked his father, “did they ever take care of Shorty?” Appellant’s father, manifesting no uncertainty about what his son was asking, answered that “they talked to his [i.e., West’s] father.” Appellant, in turn, found it unnecessary to ask what “they” talked to West’s father about. Plainly, appellant’s father was referring to the meeting in which appellant’s uncle told *1171Keith West, Sr. that “everything will be okay” if his son stayed away from appellant’s trial.
Surely, from this evidence, the jury reasonably could infer that, prior to July 4, appellant and his father had discussed “tak[ing] care of Shorty” with the help of certain others, including appellant’s uncle, and that “tak[ing] care of Shorty” meant inducing West not to appear at appellant’s murder trial. In my opinion, the July 4 telephone conversation cannot plausibly be interpreted in any other way. From these inescapable inferences, I submit the jury reasonably could infer that appellant specifically intended that his uncle or another conspirator would take steps to prevent West from testifying truthfully against appellant at his trial. It is possible, I suppose, that appellant was a mere bystander expressing nothing more than a polite, detached interest in an independent effort by his father and uncle to dissuade West from providing crucial evidence against him. But I think the jury was well within its rights to discount that possibility beyond a reasonable doubt.